Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/15/2022, with respect to 1, 11 and 21 have been fully considered and are persuasive.

Artes does not teach all the limitations of claim 1, specifically:

“wherein the determining, by the sweeping robot, the to-be-swept area according to the environmental information around the position when the sweeping robot is released from being hijacked, further comprises:
recognizing whether the environmental information around the position when the sweeping robot is released from being hijacked contains a corner;
and if the corner is contained, determining an associated area of the corner as the to-be- swept area;
and wherein the determining the associated area of the corner as the to-be-swept area comprises:
determining a sector area by taking a vertex of the corner as a circle center and a distance from the position when the sweeping robot is released from being hijacked to the vertex of the corner as a radius, and taking the sector area as the to-be-swept area; or
determining a rectangular area by taking a distance from the position when the sweeping robot is released from being hijacked to any side of the corner as a half side length, and taking the rectangular area as the to-be-swept area”.

Furthermore, no art was found in further search that teaches or suggests or renders obvious the
above limitations in combination with the other elements of the claim. Therefore claim 1 is
deemed novel and 102 rejection set in previous office action has been withdrawn. Claims 11 and 21 recite same limitations as of claim 1, hence are also deemed novel.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469.295.9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664